     J Christopher Jorgensen
 2   Nevada Bar No. 5382
     Adrienne Brantley-Lomeli
 3   Nevada Bar No. 14486
     LEWIS ROCA ROTHGERBER CHRISTIE LLP
 4   3993 Howard Hughes Pkwy, Suite 600
     Las Vegas, NV 89169
 5   Tel: 702.949.8200
     E-mail: ciorgensenrdarrc.com
 6   E-mail: abrantlev-lomeli@Irrc.com

 7 Attorneys for Defendant/Third-Party Plaintiff
   Titanium Metals Corporation
 8
                                   UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
 9
10 SHAUNA LEE BLAIN,                                     Case No.: 2:18-cv-00462-APG-NJK

11     Plaintiff,

12   VS.                                                 STIPULATION AND ORDER TO
                                                         DISMISS WITH PREJUDICE
13 TITANIUM    METALS CORPORATION. a
   Delaware corporation; DOES 1-10, inclusive,
14 and ROE Companies I-X, inclusive,
15             Defendants.

16 TITANIUM METALS CORPORATION, a
   Delaware corporation,
17
         Third-Party Plaintiff,
18
     VS.

19
   HANLON ENGINEERING AND
20 ASSOCIATES, INC.
21      Third-Party Defendants.

               Plaintiff, Shauna Lee Blain, Defendant/Third-Party Plaintiff Titanium Metals
23 Corporation, and Third-Party Defendant Hanlon Engineering Associates, (the "Parties") have
24 resolved all claims, disputes, and differences between the Parties.
25            Therefore, the Parties, by and through their respective attorneys of record, and subject to
26 the Court's approval, respectfully request dismissal of the above-captioned matter with prejudice
27
     under FRCP 41(a) as to Plaintiff, Defendant/Third-Party Plaintiff and Third-Party Defendant,
28
     with the Parties bearing their own attorneys' fees and costs incurred in this action.
     108244838.1
 1             IT IS SO STIPULATED AND AGREED TO.
     Dated this    -day of May, 2019.                 Dated this( Lay o
 3   JESSE SBAIH & ASSOCIATES, LTD.                   DAVID J. WINTERTON &
 4                                                    ASSOCIATES, LTD.

 5
 6
                                                           MO"
                                                            intert
                                                                             .0"/"-
   Jess6. M. Sbaih                                    D.   Vtjr-      es-
   Ins Olevic-Saleh                                   7881 W. Char on Boulevard, Suite 220
 7 The District at Green Valley Ranch                 Las Vegas, 1 89117
 8 170 South Green Valley Pkwy., Ste. 280             E-mail: david@davidwinterton.com
   Henderson, NV 89012
 9 E-mail: isbaih(thsbaihlaw.corn                     Attorneys for Third-Party Defendant
   E-mail: iolevic@,sbaihlaw_com                      Hanlon Engineering and Associates, Inc.
10
   Gerald Gillock                                     Dated this S day of-4-2019.
11 GERALD I. GILLOCK & ASSOCIA l'ES
12 428 South Fourth Street                            LEWIS ROCA ROTHGERBER
   Las Vegas, NV 89101                                CHRISTIE LLP
13 T: 702-385-1482
14
   E-mail: gillocka gink-law .com
                                                      CALLtuume
                                                      J Christopher Jorgensen (#5382)
                                                                                       AJ
15 April L. Becker                                    Adrienne Brantley-Lomeli (#14486)
   Jessica M. Goodey                                  3993 Howard Hughes Pkwy., Ste. 600
16 BECKER GOODEY                                      Las Vegas, NV 89169
   428 South Fourth Street                            Attorneys for Defendant
17 Las Vegas, NV 89101                                E-mail: ciorgensen(4Irre.corn
   T: 702-258-1008                                    E-mail: abrantley-lorneliriblrrc.com
18 E-mail: becker beckergoodev.com
19 E-mail: goocierbeckergoodev.com                    Attorneys for Defendant/Third--Party
                                                      Plaintiff Titanium Metals Corporation
20   Attorneys for Plaintiff Shauna Lee Blain
21



23                                              IT IS SO ORDERED:
24
25                                              UNITED STATES DISTRICT JUDGE
                                                 Dated: June 5, 2019.
26
27
28
                                                  7
     108244838.1
